 



Exhibit 10.2
ODYSSEY HEALTH CARE, INC.
2001 EQUITY-BASED COMPENSATION PLAN
RESTRICTED STOCK UNIT AWARD AGREEMENT
ADDITIONAL INCENTIVE BASED RSU AWARD

         
To:                     
 Date of Grant:                       Number of Shares:            

     Odyssey Health Care, Inc., a Delaware corporation (the “Company”), is
pleased to grant you an award (the “Award”) to receive                     
Restricted Stock Units (the “Restricted Stock Units”) whereby each Restricted
Stock Unit represents the right to receive one share of common stock, par value
$0.001, of the Company (the “Stock”), plus an additional amount pursuant to
Section 2, subject to certain restrictions and on the terms and conditions
contained in this Restricted Stock Unit Award Agreement (the “Agreement”) and
the Odyssey Health Care, Inc. 2001 Equity-Based Compensation Plan, as amended
(the “Plan”). A copy of the Plan is available upon request. Except as provided
below, to the extent that any provision of this Agreement conflicts with the
expressly applicable terms of the Plan, you acknowledge and agree that those
terms of the Plan shall control and, if necessary, the applicable provisions of
this Agreement shall be deemed amended so as to carry out the purpose and intent
of the Plan. Terms that have their initial letters capitalized, but that are not
otherwise defined in this Agreement, shall have the meanings given to them in
the Plan in effect as of the date of this Agreement. The Restricted Stock Units
contemplated herein are referred to as Phantom Stock awards in the Plan. For
purposes of this Agreement and the Plan the terms Restricted Stock Units and
Phantom Stock awards are synonymous.
     This Agreement sets forth the terms of the agreement between you and the
Company with respect to the Restricted Stock Units. By accepting this Agreement,
you agree to be bound by all of the terms hereof.
     1. No Shareholder Rights. The Restricted Stock Units granted pursuant to
this Agreement do not and shall not entitle you to any rights of a shareholder
of Stock prior to the date shares of Stock are issued to you in settlement of
the Award. Your rights with respect to Restricted Stock Units shall remain
forfeitable at all times prior to the date on which rights become vested and the
restrictions with respect to the Restricted Stock Units lapse in accordance with
Sections 4, 5 or 6.
     2. Dividend Equivalents. As long as you hold the Restricted Stock Units
granted pursuant to this Agreement, the Company shall pay to you on December 31
of each year a cash payment equal to the cash dividends you would have received
if you were the beneficial owner, as of the dividend declaration date, of the
number of shares of Stock related to the portion of your Restricted Stock Units
(as adjusted pursuant to Section 4(a)) that have not been settled.
     3. Conversion of Restricted Stock Units; Issuance of Stock; Payment of
Stock. No shares of Stock shall be issued to you prior to the date on which the
Restricted Stock Units

 



--------------------------------------------------------------------------------



 



vest and the restrictions with respect to the Restricted Stock Units lapse, in
accordance with Sections 4, 5 or 6. Neither this Section 3 nor any action taken
pursuant to or in accordance with this Section 3 shall be construed to create a
trust of any kind. After any Restricted Stock Units vest pursuant to Sections 4,
5 or 6 the Company shall promptly cause to be issued Stock in book entry form
registered in your name in payment of such vested Restricted Stock Units. The
value of any fractional Restricted Stock Units shall be paid in cash at the time
Stock certificates are delivered to you in connection with the Restricted Stock
Units. The value of the fractional Restricted Stock Units shall equal the
percentage of a Restricted Stock Unit represented by a fractional Restricted
Stock Unit multiplied by the Fair Market Value of the Stock. Upon the applicable
payment date, the Company shall cause to be issued and delivered to you or your
designee a certificate representing the number of shares of Stock as to which
forfeiture restrictions have lapsed, free of any restrictive legend relating to
the lapsed restrictions, upon receipt by the Company of any tax withholding as
may be requested. The value of such shares of Stock shall not bear any interest
owing to the passage of time.
The payment date or dates of the Stock related to your Restricted Stock Units
will be the date or dates on which the restrictions on such Stock expire as
provided in Section 4, 5, or 6 of this Agreement.
     4. Expiration of Restrictions and Risk of Forfeiture. Subject to Sections
4(a) and (b), the vesting of Restricted Stock Units awarded under this Agreement
is conditioned on the Company attaining at least $      of earnings per share
(computed on a fully diluted basis) for 2007 (the “Base Incentive Goal”).
          (a) Number of Restricted Stock Units. The total number of Restricted
Stock Units that will be eligible to vest pursuant to the vesting schedule set
forth in Section 4(b) below (“Earned RSUs”) is determined based on the amount by
which the earnings per share attained by the Company for 2007 meet or exceed the
Base Incentive Goal in accordance with the following:

             Earnings Per Share          Earned RSUs $     $     $    

Notwithstanding the foregoing, if the actual earnings per share of the Company
for 2007 is within any of the above earnings per share ranges, then the total
number of Restricted Stock Units that will be subject to the vesting schedule
set forth in Section 4(b) shall be prorated to account for such interim level of
earnings per share.
          (b) Vesting Schedule. Provided you have been an employee of the
Company or of a Subsidiary of the Company continuously from the Date of Grant
through the applicable vesting date, the Earned RSUs will vest in accordance
with the following schedule:

2



--------------------------------------------------------------------------------



 



          (i) Twenty-five percent (25%) of the Earned RSUs will vest on the date
the Compensation Committee certifies in writing that the earnings per share
attained by the Company for 2007 meet or exceed the Base Incentive Goal (the
“Certification Date”);
          (ii) Twenty-five percent (25%) of the Earned RSUs will vest on
December 20, 2008;
          (iii) Twenty-five percent (25%) of the Earned RSUs will vest on
December 20, 2009; and
          (iv) The remaining twenty-five percent (25%) of the Earned RSUs will
vest on December 20, 2010.
     5. Change in Control of the Company. In the event of any Change in Control
occurring after the Date of Grant, the restriction period associated with the
Restricted Stock Units granted pursuant to this Agreement shall be immediately
accelerated and the forfeiture restrictions shall expire; provided, however,
that the Board or Committee may only effectuate a payment in satisfaction of the
Award if the Change in Control constitutes a change in control for purposes of
Section 409A of the Code or any applicable guidance issued pursuant thereto.
     6. Termination of Employment.
          (a) Termination Other Than Due to Death or Disability. If your
employment relationship with the Company or any of its Subsidiaries is
terminated for any reason other than due to your death or Disability, then that
portion, if any, of this Award for which forfeiture restrictions have not lapsed
as of the date of termination shall become null and void; provided, however,
that the portion, if any, of this Award for which forfeiture restrictions have
expired as of the date of such termination shall survive such termination.
          (b) Death. Upon your death, the restriction period of the Restricted
Stock Units awarded under this Agreement shall immediately be accelerated and
the forfeiture restrictions shall expire.
          (c) Disability. If your service relationship with the Company is
terminated by reason of your Disability, the restriction period of the
Restricted Stock units awarded under this Agreement shall immediately be
accelerated and the forfeiture restrictions shall expire..
          (d) Effect of Employment Agreement. Notwithstanding any provision
herein to the contrary, in the event of any inconsistency between this Section 6
and any employment agreement entered into by and between you and the Company,
the terms of the employment agreement shall control.
     7. Leave of Absence. With respect to the Award, the Board or Committee may,
in its sole discretion, determine that if you are on leave of absence for any
reason you will be considered to still be in the employ of the Company.

3



--------------------------------------------------------------------------------



 



     8. Adjustment Provisions. In the event there is any change in the Stock by
reason of any reorganization, recapitalization, stock split, stock dividend,
combination of shares or otherwise, there shall be substituted for or added to
each share of Stock theretofore appropriated or thereafter subject, or which may
become subject, to this Award, the number and kind of shares of stock or other
securities into which each outstanding share of Stock shall be so changed or for
which each such share shall be exchanged, or to which each such share shall be
entitled, as the case may be. Adjustment under the preceding provisions of this
section will be made by the Board or Committee, whose determination as to what
adjustments will be made and the extent thereof will be final, binding, and
conclusive. No fractional interest will be issued under the Plan on account of
any such adjustment.
     9. Restriction on Transfer. The Restricted Stock Units and any rights under
this Agreement may not be sold, assigned, transferred, pledged, hypothecated or
otherwise disposed of by you other than by will or by the laws of descent and
distribution, and any purported sale, assignment, transfer, pledge,
hypothecation, or other disposition shall be void and unenforceable against the
Company. Notwithstanding the foregoing, you may in the manner established by the
Committee, designate a beneficiary or beneficiaries to exercise your rights to
receive any property distributable with respect to the Restricted Stock Units
upon your death.
     10. Conditions to Delivery of Stock and Registration. Nothing herein shall
require the Company to issue any shares with respect to the Award if (a) that
issuance would, in the opinion of counsel for the Company, constitute a
violation of the Securities Act of 1933 or any similar or superseding statute or
statutes, any other applicable statute or regulation, or the rules of any
applicable securities exchange or securities association, as then in effect or
(b) the withholding obligation as provided in Section 17 has not been satisfied.
     From time to time, the Board and appropriate officers of the Company shall
and are authorized to take whatever actions are necessary to file required
documents with governmental authorities, stock exchanges, and other appropriate
Persons to make shares of Common Stock available for issuance.
     11. Furnish Information. You agree to furnish to the Company all
information requested by the Company to enable it to comply with any reporting
or other requirements imposed upon the Company by or under any applicable
statute or regulation.
     12. Remedies. The parties to this Agreement shall be entitled to recover
from each other reasonable attorneys’ fees incurred in connection with the
enforcement of the terms and provisions of this Agreement whether by an action
to enforce specific performance or for damages for its breach or otherwise.
     13. Arbitration. All claims, demands, causes of action, disputes,
controversies or other matters in question (“Claims”), whether or not arising
out of this Agreement or your service (or termination from service) with the
Company, whether arising in contract, tort or otherwise and whether provided by
statute, equity or common law, that the Company may have against you or that you
may have against the Company or its parents, Subsidiaries or Affiliates, or
against each of the foregoing entities’ respective officers, directors,
employees or agents in their capacity as such or otherwise, shall be submitted
to binding arbitration, if such Claim is not

4



--------------------------------------------------------------------------------



 



resolved by mutual written agreement between you and the Company, or otherwise,
within 30 days after notice of the dispute is first given. Claims covered by
this Section 14 include, without limitation, claims by you for breach of this
Agreement, wrongful termination, discrimination (based on age, race, sex,
disability, national origin, sexual orientation, or any other factor),
harassment and retaliation. Any arbitration shall be conducted in accordance
with the Federal Arbitration Act (“FAA”) and, to the extent an issue is not
addressed by the FAA, with the then-current National Rules for the Resolution of
Employment Disputes of the American Arbitration Association (“AAA”) or such
other rules of the AAA as are applicable to the claims asserted. If a party
refuses to honor its obligations under this Section 14, the other party may
compel arbitration in either federal or state court. The arbitrator shall apply
the substantive law of Texas (excluding choice-of-law principles that might call
for the application of some other jurisdiction’s law) or federal law, or both as
applicable to the claims asserted. The arbitrator shall have exclusive authority
to resolve any dispute relating to the interpretation, applicability,
enforceability or formation of this Agreement (including this Section 14),
including any claim that all or part of the Agreement is void or voidable and
any claim that an issue is not subject to arbitration. The results of
arbitration will be binding and conclusive on the parties hereto. Any
arbitrator’s award or finding or any judgment or verdict thereon will be final
and unappealable. All parties agree that venue for arbitration will be in
Dallas, Texas, and that any arbitration commenced in any other venue will be
transferred to Dallas, Texas upon the written request of any party to this
Agreement. In the event that an arbitration is actually conducted pursuant to
this Section 14, the party in whose favor the arbitrator renders the award shall
be entitled to have and recover from the other party all costs and expenses
incurred, including reasonable attorneys’ fees, reasonable costs and other
reasonable expenses pertaining to the arbitration and the enforcement thereof
and such attorneys fees, costs and other expenses shall become a part of any
award, judgment or verdict. Any and all of the arbitrator’s orders, decisions
and awards may be enforceable in, and judgment upon any award rendered by the
arbitrator may be confirmed and entered by any federal or state court having
jurisdiction. All privileges under state and federal law, including
attorney-client, work product and party communication privileges, shall be
preserved and protected. The decision of the arbitrator will be binding on all
parties. Arbitrations will be conducted in such a manner that the final decision
of the arbitrator will be made and provided to you and the Company no later than
120 days after a matter is submitted to arbitration. All proceedings conducted
pursuant to this agreement to arbitrate, including any order, decision or award
of the arbitrators, shall be kept confidential by all parties. YOU ACKNOWLEDGE
THAT, BY SIGNING THIS AGREEMENT, YOU ARE WAIVING ANY RIGHT THAT YOU MAY HAVE TO
A JURY TRIAL OR A COURT TRIAL OF ANY SERVICE RELATED CLAIM ALLEGED BY YOU.
     14. Information Confidential. As partial consideration for the granting of
the Award hereunder, you hereby agree with the Company that you will keep
confidential all information and knowledge, except that which has been disclosed
in any public filings required by law, that you have relating to the terms and
conditions of this Agreement; provided, however, that such information may be
disclosed as required by law and may be given in confidence to your spouse, tax
and financial advisors, or to a financial institution to the extent that such
information is necessary to secure a loan. In the event any breach of this
promise comes to the attention of the Company, it shall take into consideration
that breach in determining whether to recommend the grant of any future similar
award to you, as a factor militating against the advisability of granting any
such future award to you.

5



--------------------------------------------------------------------------------



 



     15. Consideration. No restriction on the Restricted Stock Units shall lapse
unless and until you have performed services for the Company or any of its
Subsidiaries that the Company believes is equal to or greater in value than the
par value of the Stock subject to the Award.
     16. Payment of Taxes. The Company may from time to time, in its discretion,
require you to pay to the Company (or the Company’s Subsidiary if you are an
employee of a Subsidiary of the Company), the amount that the Company deems
necessary to satisfy the Company’s or its Subsidiary’s current or future
obligation to withhold federal, state or local income or other taxes that you
incur as a result of the Award. With respect to any required tax withholding,
you may (a) direct the Company to withhold from the shares of Stock to be issued
to you the number of shares necessary to satisfy the Company’s obligation to
withhold taxes, that determination to be based on the shares’ Fair Market Value,
as defined in the Plan, at the time as of which such determination is made;
(b) deliver to the Company sufficient shares of Stock to satisfy the Company’s
tax withholding obligations, based on the shares’ Fair Market Value, as defined
in the Plan, at the time as of which such determination is made; or (c) deliver
sufficient cash to the Company to satisfy its tax withholding obligations. If
you elect to use a Stock withholding feature, you must make the election at the
time and in the manner that the Company prescribes. The Company may, at its sole
option, deny your request to satisfy withholding obligations through Stock
instead of cash. In the event the Company subsequently determines that the
aggregate Fair Market Value, as defined in the Plan, of any shares of Stock
withheld as payment of any tax withholding obligation is insufficient to
discharge that tax withholding obligation, then you shall pay to the Company,
immediately upon the Company’s request, the amount of that deficiency.
     17. Right of the Company and Subsidiaries to Terminate Employment. Nothing
contained in this Agreement shall confer upon you the right to continue in the
employ of the Company or any Subsidiary of the Company, or interfere in any way
with the rights of the Company or any Subsidiary of the Company to terminate
your employment at any time.
     18. No Liability for Good Faith Determinations. Neither the Company nor the
members of the Board and the Committee shall be liable for any act, omission or
determination taken or made in good faith with respect to this Agreement or the
Restricted Stock Units granted hereunder.
     19. No Guarantee of Interests. The Board and the Company do not guarantee
the Stock of the Company from loss or depreciation.
     20. Company Records. Records of the Company or its Subsidiaries regarding
your period of employment, termination of employment and the reason therefor,
leaves of absence, re-employment, and other matters shall be conclusive for all
purposes hereunder, unless determined by the Company to be incorrect.
     21. Company Action. Any action required of the Company shall be by
resolution of its Board or Committee or by a person authorized to act by
resolution of the Board or Committee.

6



--------------------------------------------------------------------------------



 



     22. Severability. If any provision of this Agreement is held to be illegal
or invalid for any reason, the illegality or invalidity shall not affect the
remaining provisions hereof, but such provision shall be fully severable and
this Agreement shall be construed and enforced as if the illegal or invalid
provision had never been included herein.
     23. Notices. Whenever any notice is required or permitted hereunder, such
notice must be in writing and personally delivered or sent by mail. Any such
notice required or permitted to be delivered hereunder shall be deemed to be
delivered on the date on which it is personally delivered, or, whether actually
received or not, on the third Business Day after it is deposited in the United
States mail, certified or registered, postage prepaid, addressed to the person
who is to receive it at the address which such person has theretofore specified
by written notice delivered in accordance herewith. The Company or you may
change, at any time and from time to time, by written notice to the other, the
address which it or he had previously specified for receiving notices.
     The Company and you agree that any notices shall be given to the Company or
to you at the following addresses:

         
 
  Company:   Odyssey Health Care, Inc.
 
      717 N. Harwood, Suite 1500
 
      Dallas, Texas 75201
 
      Attention: General Counsel  
 
  Holder:   At your current address as shown in the Company’s records.

     24. Waiver of Notice. Any person entitled to notice hereunder may waive
such notice in writing.
     25. Successors. This Agreement shall be binding upon you, your legal
representatives, heirs, legatees and distributees, and upon the Company, its
successors and assigns.
     26. Headings. The titles and headings of Sections are included for
convenience of reference only and are not to be considered in construction of
the provisions hereof.
     27. Governing Law. All questions arising with respect to the provisions of
this Agreement shall be determined by application of the laws of the State of
Texas except to the extent Texas law is preempted by federal law. The obligation
of the Company to sell and deliver Stock hereunder is subject to applicable laws
and to the approval of any governmental authority required in connection with
the authorization, issuance, sale, or delivery of such Stock.
     28. Execution of Receipts and Releases. Any payment of cash or any issuance
or transfer of shares of Stock or other property to you, or to your legal
representative, heir, legatee or distributee, in accordance with the provisions
hereof, shall, to the extent thereof, be in full satisfaction of all claims of
such Persons hereunder. The Company may require you or your legal
representative, heir, legatee or distributee, as a condition precedent to such
payment or issuance, to execute a release and receipt therefor in such form as
it shall determine.

7



--------------------------------------------------------------------------------



 



     29. Amendment. This Agreement may be amended at any time unilaterally by
the Company provided that such amendment is consistent with all applicable laws,
including Section 409A of the Code, and does not reduce any rights or benefits
you have accrued pursuant to this Agreement. This Agreement may be amended in
any manner consistent with all applicable laws, including Section 409A of the
Code, by a written consent executed by you and a duly authorized representative
of the Company.
     30. The Plan. This Agreement is subject to all the terms, conditions,
limitations and restrictions contained in the Plan.

8



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the Company has caused this Agreement to be executed by
its duly authorized officer to be effective as of the Date of Grant first above
written.

                  ODYSSEY HEALTH CARE, INC.    
 
           
 
  By:        
 
           
 
  Name:        
 
           
 
  Title:        
 
           

          ACKNOWLEDGED AND AGREED:    
 
       
By:
       
 
       
Name:
       
 
       

 